Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 7, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  158333(39)
  158335(33)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  TOMRA OF NORTH AMERICA, INC.,                                                                       Megan K. Cavanagh,
           Plaintiff-Appellee,                                                                                         Justices
                                                                    SC: 158333
  v                                                                 COA: 336871
                                                                    Ct of Claims: 16-000118-MT
  DEPARTMENT OF TREASURY,
          Defendant-Appellant.

  _________________________________________/

  TOMRA OF NORTH AMERICA, INC.,
           Plaintiff-Appellee,
                                                                    SC: 158335
  v                                                                 COA: 337663
                                                                    Ct of Claims: 14-000091-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing its brief is GRANTED. The brief will be accepted as timely filed if
  submitted on or before June 12, 2019.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 7, 2019

                                                                              Clerk